NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGAR ABRAHAM LEZCAS-                           No.    16-73664
FERNANDEZ,
                                                Agency No. A200-902-240
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Edgar Abraham Lezcas-Fernandez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Latter-Singh v. Holder, 668 F.3d 1156, 1159 (9th Cir. 2012).

We deny the petition for review.

      The agency did not err in concluding that Matter of Leal, 26 I. & N. Dec. 20

(BIA 2012), which held that a conviction for felony endangerment under Arizona

Revised Statutes § 13-1201 is categorically a crime involving moral turpitude,

applies retroactively. See Olivas-Motta v. Whitaker, 910 F.3d 1271, 1276-79 (9th

Cir. 2018) (concluding that Matter of Leal did not represent a change in the law

and therefore applies retroactively).

      Petitioner’s challenge to the constitutionality of 8 U.S.C. § 1227(a)(2)(A)(ii)

is likewise foreclosed. See Olivas-Motta, 910 F.3d at 1281 (rejecting argument

that 8 U.S.C. § 1227(a)(2)(A)(ii), as interpreted by the BIA in Matter of Leal, is

unconstitutionally vague).

      Petitioner also contends that this court’s decision in Leal v. Holder, 771 F.3d

1140 (9th Cir. 2014) was incorrectly decided, but the panel lacks authority to

overrule that decision. See De Mercado v. Mukasey, 566 F.3d 810, 816 (9th Cir.

2008) (a three-judge panel lacks authority to overrule prior precedent).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-73664